                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


TODD W. BOYES,

                                Petitioner,

v.                                                    CIVIL ACTION NO. 2:18-cv-01500

DONNIE AMES,
Superintendent, Mount Olive Correctional Complex,

                                Respondent.


                                              ORDER


          Pending before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

filed by Petitioner Todd W. Boyes (“Petitioner”). (ECF No. 1.) By Standing Order filed in this

case on December 11, 2018, this action was referred to United States Magistrate Judge Dwane L.

Tinsley for submission of proposed findings and a recommendation for disposition (“PF&R”).

(ECF No. 3.) Magistrate Judge Tinsley entered his PF&R on June 13, 2019, recommending that

the Court dismiss Petitioner’s § 2254 petition for writ of habeas corpus without prejudice. (ECF

No. 6.)

          “The district judge must determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). The Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the magistrate judge as

to those portions of the findings or recommendation to which no objections are addressed.

Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver

of de novo review. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th
Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court

need not conduct a de novo review when a party “makes general and conclusory objections that do

not direct the Court to a specific error in the Magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on July 1, 2019. To date, no objections have

been filed. Accordingly, the Court ADOPTS the PF&R, (ECF No.6), DENIES Petitioner’s

Petition for Writ of Habeas Corpus, (ECF No. 1), and DISMISSES this action. The Court further

DIRECTS the Clerk to remove this action from the docket of the Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:        July 29, 2019




                                               2
